Appeal by the defendant, as limited by his brief, from so much of two sentences of the County Court, Nassau County (Santagata, J.), both imposed July 18, 1986, upon his convictions of burglary in the second degree under indictment No. 62435 and burglary in the second degree under indictment No. 63278, upon his pleas of guilty, as committed him to the New York State Department of Correction for two concurrent indeterminate terms of imprisonment of 4 to 8 years, as a second felony offender, to run concurrently to the undischarged portion of a 1985 sentence.
Ordered that the sentences are affirmed insofar as appealed from.
Contrary to the defendant’s contention, the sentencing court did not improperly refuse to direct that he be given credit against the minimum and maximum terms of these 1986 sentences for jail time he served prior to the imposition of his 1985 sentence (see, Penal Law § 70.30 [3]; Matter of Kalamis v Smith, 42 NY2d 191, 195-200; Matter of Gonzalez v Kearney, 62 AD2d 345; Matter of Canada v McGinnis, 36 AD2d 830, affd 29 NY2d 853; People ex rel. Coates v Martin, 8 AD2d 688).
We have considered the defendant’s other contentions and find them to be without merit. Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.